Citation Nr: 1714855	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  13-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) the period prior to May 27, 2015, and in excess of 50 percent therefrom.  

2.  Entitlement to a compensable evaluation for bilateral hearing loss.  

3.  Entitlement to an effective date prior to January 20, 2010, for the grant of a 30 percent evaluation for PTSD.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was most recently before the Board in April 2016.  At that time, a summarization of the complex procedural history was provided.  It will not be repeated here.  It is noted that claims #1 and #3 on the title page herein were remanded for additional evidentiary development.  The remaining issue (#2) listed on the title page was not properly before the Board at that time.  It has since been certified for Board consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

The issues of entitlement to an initial evaluation in excess of 10 percent Barrett's esophagus and entitlement to an effective date prior to January 20, 2010, for the grant of service connection for Barrett's esophagus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  A will notify the appellant if additional action is required on his part.



FINDINGS OF FACT

1.  Prior to May 27, 2015, the evidence does not more nearly reflect occupational and social impairment with reduced reliability and productivity due to the severity, frequency, and duration of psychiatric symptoms or greater symptoms.  

2.  From May 27, 2015, the evidence does not more nearly reflect occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms or greater symptoms.  

3.  Throughout the appeal period, the Veteran's hearing loss has been manifested by numeric designations no greater than Level I in the right ear and Level II in the left ear.  

4.  VA received no communication from the Veteran that constitutes a formal claim or that may be construed as an informal claim for an increased rating for PTSD prior to January 20, 2010, when the claim for an increased rating for PTSD was received.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD prior to May 27, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  

2.  The criteria for an evaluation in excess of 50 percent for PTSD from May 27, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, DC 9411 (2016).  

3.  The criteria for a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385, 4.85, 4.86, DC 6100 (2016).  

4.  The criteria for an effective date earlier than January 20, 2010, for the award of a 30 percent evaluation for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by an April 2012 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As for the Veteran's disagreement with the effective date assigned in connection with the grant of a 30 percent disability evaluation for PTSD, where, as here, an underlying claim for service connection has been granted and there is disagreement as to a "downstream" question, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in April 2016, in order to complete development ordered in a prior remand in April 2015 regarding the issue of an increased rating for PTSD.  It is noted that additional VA examination was conducted in May 2015.  The RO also readjudicated the earlier effective date issue as directed by the United States Court of Veterans Appeals (Court) and obtained a contemporaneous audiological examination, also in May 2015.  As such, the Board finds that, in toto, the April 2015 and April 2016 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2016).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2016).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All mental disorders, DCs 9201 through 9440, are evaluated pursuant to the rating schedule set out at 38 C.F.R. § 4.130.  The Veteran's mental disorder was assigned DC 9411 for PTSD.  

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. - 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. - 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 30 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). - 10 percent

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. - 0 percent.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016).  

The symptoms listed in rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  See 38 C.F.R. § 4.130 (2016).  As such, the diagnosis of a mental disorder should conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2016).  

Evaluation of PTSD Prior to May 27, 2015.

Prior to May 27, 2015, the evidence does not more nearly reflect occupational and social impairment with reduced reliability and productivity due to the severity, frequency, and duration of psychiatric symptoms.  38 C.F.R. §§ 4.7, 4.130, DC 9411 (2016).  

For the period in question, VA and private records dated from 2010 forward are of record.  These records essentially reflect treatment for other conditions.  It is noted, however, that a VA mental health examination was conducted in June 2012.  At that time, the examiner opined that the Veteran showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  It was noted on the report that the Veteran had been married 5 times.  He experienced sleep difficulty, nightmares, anxiety, suspiciousness, and irritability.  He was hypervigilant and avoided thoughts, feelings, or conversations associated with the inservice trauma that he experienced.  He had a depressed mood.  He continued to work part-time as a real estate agent.  

Subsequently dated VA records through 2015 list PTSD as a condition for which the Veteran continued to be treated.  

The Board has carefully considered the Veteran's symptoms for the period prior to May 27, 2015.  While frequent anxiety was reported, the record shows no complaints or findings for panic attacks.  While there was suspiciousness, the record shows no indication that this interfered with the Veteran's ability to establish and maintain effective relationships.  While the Veteran reported depression along with disturbances of motivation and mood, his symptoms are not shown to have been so severe, frequent, or long in duration as to more nearly reflect the criteria for a higher evaluation.  He denied suicidal ideation, persistent delusions or hallucinations, or neglect of personal hygiene.  Also, while there were irritability/anger symptoms, there is no indication that these were frequent or had affected his ability to establish or maintain effective work and social relationships.  

The Board accepts that the Veteran's symptoms include recurrent and distressing recollections of the traumatic event; intense psychological distress at exposure to cues that symbolize/resemble an aspect of the trauma; efforts to avoid thoughts, feelings or conversations associated with trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; detachment or estrangement from others; irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  However, for the period in question, prior to May 27, 2015, these symptoms appear to be of limited severity, frequency, and/or duration given the examiner's assessment that the Veteran showed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board finds that the Veteran's report as to his symptoms is probative in this matter, but assigns greater probative value to the VA examiner's discussion of those symptoms, mental status findings, and conclusions that the Veteran's constellation of symptoms-the severity, frequency, and duration-reflect no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.  This is more probative because examiners are trained, neutral medical professionals who review the claims file and conduct a mental health evaluation of the Veteran.  Furthermore, the VA medical conclusions are congruous with the record.  

Therefore, prior to May 27, 2015, an evaluation in excess of 30 percent is not warranted as the evidence does not more nearly reflect occupational and social impairment with reduced reliability and productivity due to the severity, frequency, and duration of psychiatric symptoms or greater symptoms.  Although separate evaluations may be assigned for separate periods of time based on the facts found, in other words, the evaluations may be "staged," the Board finds that the factual findings do not show a distinct period where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart, supra; see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert, supra.  

Evaluation of PTSD from May 27, 2015.

For the period of time from May 27, 2015, the Board finds that neither the lay nor the medical evidence more nearly reflects occupational and social impairment with deficiencies in most areas due to the severity, frequency, and duration of psychiatric symptoms or a greater severity of symptoms.  38 C.F.R. § 4.7 (2016).  

Report of VA PTSD examination on May 27, 2015, reflects that the Veteran said that he had been married for 8 years.  He described this marriage a "very positive relationship" for him.  He explained that he had difficulty maintaining relationships and had been told that he was quick to anger and was difficult to get along with.  He was close to his adult son and had good relationships with his grandchildren.  He had friends and reported enjoying hunting and golf.  The Veteran reported he also liked to travel with his wife.  He was somewhat less active in recent years due to knee problems.  

The Veteran indicated that while he continued to work as a real estate agent, his hours had dropped significantly in the last few years.  He said that he did not want to retire completely so he stayed busy a "few hours" every week.  He denied significant mental health treatment history, and while he had been referred to the mental health clinic several times, he had avoided going as he did not like to talk about or focus on his combat experiences.  His symptoms had increased in the last few years.  His symptoms included persistent avoidance of stimuli associated with inservice events, anxiety, panic attacks that occurred weekly or less often, sleep disturbance, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner further noted that the Veteran had steadily reduced his working hours due to an increase in PTSD symptoms as well as increased pain.  He was able to work on his own with no specific requirements or obligations to others, but would likely have a considerably harder time functioning in a traditional civilian work setting or in a competitive full-time position.  

Added to the record in February 2016 were affidavits as provided by his spouse, ex-spouse, and a friend regarding his PTSD symptoms.  They reiterated that he experienced trouble maintaining relationships and that loud noises caused him great stress.  He was easily startled.  The Veteran also submitted an affidavit in February 2016 noting that his symptoms included depression, nightmares, and a "short fuse."  

Subsequently dated treatment records essentially pertain to treatment for other conditions although PTSD is listed as a condition for which he continues to be treated.  

Although the Board accepts that the Veteran is competent to report his symptoms, the Board finds that his symptoms are not of the severity, frequency, or duration to more nearly approximate the criteria for higher evaluation of 70 or 100 percent.  For instance, the Veteran's mood symptoms are not of the severity contemplated by higher ratings.  The record shows anxiety, and panic attacks on a weekly basis or less.  Near panic is not shown.  The record shows depressed mood, but there is no indication that the Veteran has suicidal thoughts or is unable to function independently, appropriately and effectively.  The record shows irritability and anger, but no periods of unprovoked irritability with periods of violence.  

The record shows that, to the extent that the Veteran has disturbances of mood and motivation, this has not caused him to neglect of hygiene or grooming, or affect his ability to function independently, appropriately and effectively.  The record reflects good relationships with his family although he does have trouble maintaining effective relationships otherwise.  He also enjoys some hobbies such as hunting with his friends.  This suggests that the Veteran's disturbances of motivation have not kept the Veteran from daily activities at home and other activities outside his home.  

The Board has further considered the Veteran's report of chronic sleep impairment to include nightmares and hypervigilance.  However, these symptoms have not resulted in impaired thinking, cognition, judgement, neglect of hygiene or grooming, or deviations of mood that affect the Veteran's ability to function independently, appropriately and effectively.  Moreover, there is no report of impaired memory or concentration, delusions, or hallucinations.  

The record shows some limitation in social interactions.  However, the Veteran reported that he has been married for 8 years to his current wife, and he said that it was a positive relationship.  The record further shows that he continues to put in hours on a weekly basis as a real estate agent.  

The lay and the medical evidence are probative in this matter.  However, the Board assigns greater probative value to the conclusions reached on the most recent VA examination, which reflect the Veteran's overall occupational and social impairment as this was predicated on a review of the claims file, interview of the Veteran, and mental status examination of the Veteran by a skilled medical professional with mental health training.  

Therefore, weighing the evidence of record, the Board finds that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 50 percent rating from May 27, 2015, and no more.  Furthermore, the Board finds that a staged rating is not warranted as the factual findings do not show any other distinct period where the disability exhibited symptoms that would warrant a different evaluation.  Hart and Fenderson, supra.  

Accordingly, the claim is denied.  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016); Gilbert, supra.  


Entitlement to a Compensable Evaluation for Bilateral Hearing Loss.  

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations. Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100 (2016).  

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(b) (2016).  

On the authorized audiological evaluation in June 2012, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
50
55
60
LEFT

35
45
70
75

The average pure tone threshold loss in the right ear was 49 decibels and 56 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Under Table VI, the Veteran's right ear is assigned Roman numeral I, and the left ear is also assigned Roman numeral I.  Under Table VII, if both ears are rated I, a zero percent disability rating is assigned.  These results do not show an exceptional pattern of hearing impairment that woud trigger the provisions of 38 C.F.R. § 4.86 (2016).  

On an additional authorized audiological evaluation in May 2015, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

40
50
60
75
LEFT

45
55
75
90

The average pure tone threshold loss in the right ear was 56.25 decibels and 66.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 96 percent in the left ear.  Under Table VI, the Veteran's right ear is assigned Roman numeral I, and the left ear is assigned Roman numeral II.  Under Table VII, when one ear is rated I and the other is rated II, a zero percent disability rating is assigned.  These results do not show an exceptional pattern of hearing impairment that would trigger the provisions of 38 C.F.R. § 4.86 (2016).  

There are no other hearing test results of record.  The Board recognizes that the Veteran believes a compensable disability rating is warranted.  However, as already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, supra.  The evidence does not show that the Veteran meets the numerical designation for a compensable rating for hearing loss at any time.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  As such, his claim for a compensable rating for bilateral hearing loss is denied.  

Extra-schedular Consideration as to Increased Rating Claims

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 
38 C.F.R. § 3.321(a) (2016).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the Veteran's mental health disability are specifically contemplated by the schedular criteria.  

Significantly, the symptoms listed in the rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, an analysis of the Veteran's mental disorder claim is not limited solely to whether the symptoms listed in the rating scheme are exhibited; instead, consideration is given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  As such, the diagnostic criteria for PTSD contemplates the overall effect of the Veteran's symptomatology on his occupational and social functioning and are not limited to those symptoms specifically described in the ratings criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Court has repeatedly stated that the ratings criteria for PTSD address all symptomatology attributable to the service-connected disorder, including symptoms that are not specifically enumerated in the diagnostic code.  Phrased differently, the rating criteria are broad enough to address any symptomatology, no matter how exceptional the disability picture.  

Therefore, the manifestations of the mental health disability herein addressed are specifically contemplated by the schedular criteria applied and/or considered.  As such, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun, supra.  

As for the Veteran's service-connected hearing loss, this disability is manifested by signs and symptoms such as decreased hearing acuity, difficulty hearing in groups, and with background noise, difficulty hearing high pitched noises, and having to turn up the TV.  At the May 2015 A examination, the Veteran complained that he couldn't understand normal conversation, worse in background noise.  He also reported he couldn't hear clearly over the telephone.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86(a) (2016).  The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss.  See id.  

As a threshold matter, it is important to understand that the rating schedule is designed to compensate the Veteran for the effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1 , 4.15 (2016).  Also significant, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86 (2016).  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999)."  This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  VA's Veterans Health Administration found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids."). 

With this background in mind, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  There is nothing exceptional or unusual about the Veteran's bilateral hearing loss because the rating criteria reasonably describe his disability level and symptomatology.  Thun, supra.  Moreover, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations.  Therefore, the Veteran's service-connected bilateral hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2016).  Therefore, referral for extra-schedular consideration is not warranted.  

Also, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there is no suggestion or contention that the Veteran's disabilities addressed in this case, cumulatively or collectively with the Veteran's other service-connected disabilities cause marked interference with employment or required frequent hospitalizations.  Thus, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2016) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson, supra.  

Again, the Board, as discussed above, has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2016) is not warranted.  

Entitlement to an effective date prior to January 20, 2010, for the grant of a 30 percent evaluation for PTSD.  

The Veteran claims that he is entitled to an earlier effective date for the grant of 30 percent for PTSD.  

Under the applicable criteria, the effective date of an award of disability compensation shall be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation; otherwise, the effective date shall be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); see 38 C.F.R. § 3.400(b)(2)(i) (2016).  For VA compensation purposes, a "claim" is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p) (2016).  An informal claim is any communication or action indicating an intent to apply for one or more benefits, and identifying the benefit sought.  See 38 C.F.R. § 3.155(a) (2016).  Thus, the essential elements for any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

A rating decision dated in November 2006 granted service connection for PTSD and assigned a 10 percent evaluation effective from July 21, 2005.  The Veteran was informed of the decision via correspondence dated in June 2007.  No communication was received from the Veteran during the pertinent time period which expressed dissatisfaction with the November 2006 rating decision.  

Received January 20, 2010, was the Veteran's VA Form 21-4138 (statement in support of claim) indicating that he was claiming entitlement to an increased rating for PTSD.  By rating decision dated in July 2012, the RO granted an increased rating to 30 percent for the service connected PTSD and assigned an effective date of January 20, 2010, the date that his increased rating claim was received.  

There is no evidence of record dated between the November 2006 rating decision and the July 2012 rating decision which indicates, in any way, that the Veteran was disagreeing with the 2006 rating decision or that he was claiming entitlement to an increased rating for his PTSD.  Additionally, there is no evidence of record indicating that the Veteran was hospitalized for PTSD during the time period between 2006 and 2012.  

Simply put, the earliest documented instance in the claims file where the Veteran submitted a claim for an increased rating for PTSD, subsequent to the initial grant of service connection for PTSD, which decision is final, is January 20, 2010.  An effective date prior to that date is not supported by the evidence of record and is not warranted.  

ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD prior to May 27, 2015, and in excess of 50 percent therefrom, is denied.  

Entitlement to a compensable evaluation for bilateral hearing loss is denied.  

Entitlement to an effective date prior to January 20, 2010, for the grant of a 30 percent evaluation for PTSD is denied.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


